FILE COPY




SHARON KELLER                                                                                        ABEL ACOSTA
  PRESIDING JUDGE              COURT OF CRIMINAL APPEALS                                                 CLERK
                                                                                                      (512) 463-1551
                                     P.O. BOX 12308, CAPITOL STATION
MIKE KEASLER
BARBARA P. HERVEY                          AUSTIN, TEXAS 78711                                      SIAN SCHILHAB
ELSA ALCALA                                                                                         GENERAL COUNSEL
                                                                                                      (512) 463-1597
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
MARY LOU KEEL
SCOTT WALKER
 JUDGES



                                               January 25, 2017                                    1/25/2017

   Lisa McMinn                                             District Attorney Smith County
   State Prosecuting Attorney                              Matt Bingham
   P.O. Box 13046                                          100 N. Broadway
   Austin, TX 78711                                        Tyler, TX 75702
   * DELIVERED VIA E-MAIL *                                * DELIVERED VIA E-MAIL *

   Joseph Neal Jones                                       12th Court Of Appeals Clerk
   Luther Unit - TDC #2036232                              Pam Estes
   1800 Luther Dr.                                         1517 W. Front, Room 354
   Navasota, TX 77868                                      Tyler, TX 75701
                                                           * DELIVERED VIA E-MAIL *

   Re: JONES, JOSEPH NEAL
   CCA No. PD-1066-16                                                                COA No. 12-15-00267-CR
   Trial Court Case No. 114-1384-14

    The attached order was issued in the above case number.

                                                                        Sincerely,



                                                                        _____________________________
                                                                        Abel Acosta, Clerk




                     SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                       WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX